If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS



GREGORY ALLEN CSERCSE,                                            UNPUBLISHED
                                                                  March 19, 2019
              Plaintiff/Counterdefendant-
              Appellant,

v                                                                 No. 342902
                                                                  Gladwin Circuit Court
SHARON ANN CSERCSE,                                               LC No. 17-008899-DO

              Defendant/Counterplaintiff-
              Appellee.


Before: STEPHENS, P.J., and GLEICHER and BOONSTRA, JJ.

PER CURIAM.

        Gregory and Sharon Csercse lived together for several years before marrying on June 11,
2014, and finally separating in 2017. Gregory challenges the trial court’s decision to award
spousal support to Sharon following their short marriage and the calculation of his income in
doing so. Gregory further contests the court’s division of a personal injury settlement awarded
during the marriage and the court’s order that he pay over $9,000 of Sharon’s attorney fees. We
affirm.

                                      I. BACKGROUND

        The parties had a rocky relationship. Sharon accused Gregory of emotional abuse, of
repeatedly evicting her from the couple’s home, and of controlling her by limiting her access to
transportation and money. Mutual friends and Gregory’s own employees corroborated Sharon’s
allegations. Sharon worked for Gregory’s business during their relationship and therefore was
left without a job upon the couple’s separation. Sharon also claimed to suffer from a number of
physical ailments that limited her employability.

         Taking into account Gregory’s fault in the disintegration of the marriage and the needs
and abilities of the parties, the court awarded Sharon $1,000 in monthly spousal support for two
years. The court awarded each party the personal property in their possession, which left Sharon
with little to her name and a nonfunctional motor vehicle. The court also awarded Sharon $2,600



                                              -1-
from a lawsuit settlement for a personal injury suffered by Gregory during the marriage. And the
court ordered Gregory to pay $9,027.07 to cover Sharon’s attorney fees.



                                    II. SPOUSAL SUPPORT

        On appeal, Gregory challenges the court’s decision to award spousal support given the
brevity of the parties’ marriage and the court’s calculation of his income in determining the
spousal support amount. “Whether to award spousal support is in the trial court’s discretion” and
we must affirm that decision “unless we are firmly convinced that it was inequitable.” Gates v
Gates, 256 Mich. App. 420, 432-433; 664 NW2d 231 (2003. The decision to award spousal
support is fact-intensive and must be considered on a case-by-case basis to determine “what is
just and reasonable under the circumstances of the case.” Loutts v Loutts, 298 Mich. App. 21, 25;
826 NW2d 152 (2012) (cleaned up).1 We review the trial court’s underlying factual findings for
clear error. Richards v Richards, 310 Mich. App. 683, 690; 874 NW2d 704 (2015). “A finding is
clearly erroneous if we are left with a definite and firm conviction that a mistake has been
made.” Id.

       The purpose of spousal support is to “balance the incomes and needs of the parties in a
way that will not impoverish either party” based on that which is “just and reasonable under the
circumstances of the case.” Myland v Myland, 290 Mich. App. 691, 695; 804 NW2d 124 (2010).
To assist the analysis, this Court has enumerated several factors for a court to consider:

       Factors to be considered are (1) the past relations and conduct of the parties, (2)
       the length of the marriage, (3) the abilities of the parties to work, (4) the source
       and amount of property awarded to the parties, (5) the parties’ ages, (6) the
       abilities of the parties to pay alimony, (7) the present situation of the parties, (8)
       the needs of the parties, (9) the parties’ health, (10) the prior standard of living of
       the parties and whether either is responsible for the support of others, (11)
       contributions of the parties to the joint estate, and (12) general principles of
       equity. In addition, the court may consider a party’s fault in causing the divorce.
       [Thames v Thames, 191 Mich. App. 299, 308; 477 NW2d 496 (1991) (cleaned up).]

“[T]he effect of cohabitation on a party’s financial status” is also relevant. Berger v Berger, 277
Mich. App. 700, 727; 747 NW2d 336 (2008). The trial court should make specific findings of fact
for factors that are relevant to the case. Myland, 290 Mich. App. at 695.

        Gregory first contends that the trial court erroneously found that the parties were married
for six years and based the spousal support award on that incorrect figure. However, the court


1
  This opinion uses the new parenthetical (cleaned up) to improve readability without altering the
substance of the quotation. The parenthetical indicates that nonsubstantive clutter such as
brackets, alterations, internal quotation marks, and unimportant citations have been omitted from
the quotation. See Metzler, Cleaning Up Quotations, 18 J App Pract & Process 143 (2017).


                                                -2-
expressly conceded its error on the record and corrected it. The court then noted that the short
duration of the marriage weighed against the award of spousal support. The length of the
marriage was only one factor of many to consider, however, and the trial court found that several
other relevant factors weighed in favor of a spousal support award.

        Gregory challenges the trial court’s finding on other spousal support factors as well. He
contends that the trial court erroneously determined that Sharon was unable to work due to her
health. The trial court actually found that Sharon should be able to work at least part-time and if
not, that she should apply for disability benefits. The court further noted that Sharon was then
only unemployed because she had previously worked for Gregory’s business (without separate
compensation) and could not continue that employment given the relationship status. Sharon had
experienced difficulty in finding new employment because Gregory gave her a nonworking
vehicle. The court further noted that Sharon’s education level limited her job prospects and that
she allegedly suffered from health complications that prevented strenuous labor. Specifically,
Sharon testified that she had Crohn’s disease, fibromyalgia, scoliosis, spinal stenosis, and five
bulging discs. While only the Crohn’s diagnosis was corroborated at trial, the court did not
actually find that Sharon suffered from these conditions or that they prevented her from working.
Rather, the court simply noted that Sharon was not working and suggested that if Sharon could
prove her inability to work, she should apply for disability benefits. In the meantime, however,
Gregory was gainfully employed and there was no obstacle to his continued employment,
supporting that he had less need and greater ability to provide spousal support for Sharon for a
limited time.

        Regarding the source and amount of property awarded, Gregory argues that the trial court
failed to value the property awarded to the parties and erred in the division. The trial court found
that “definitely [Gregory’s] in possession of more personal property than [Sharon], and so that
factor would definitely go in favor of her.” Although the trial court did not place a numerical
value on any property, it later noted that it could not make specific value findings because
Gregory had not provided an inventory of the various antiques and collectibles he had assembled
for resale during the marriage. The evidence supported that Gregory left the marriage with
significantly more personal property than Sharon as he never allowed Sharon to remove all of
her property from the marital home, he kept inventory for his resale business in two large storage
units, and Gregory kept a working vehicle while Sharon received a vehicle that did not run.
Gregory also retained a utility vehicle and two trailers, and Sharon testified that Gregory kept
$60,000 to $80,000 in a home safe. Given this evidence, the trial court did not clearly err by
finding that this factor favored the award of spousal support.

       Gregory challenges the trial court’s conclusion that Sharon was unable to obtain the
necessities of life. The “necessities of life” is a factor in determining the equitable division of
property, not in calculating spousal support. Sparks v Sparks, 440 Mich. 141, 159-160; 485
NW2d 893 (1992). The needs of the parties is a relevant factor to a spousal support
consideration, however. The trial court concluded that “[Gregory’s] needs are all being met
because he has a home, he has a car, he has a job. [Sharon’s] needs are not being met because
she has no home, no running car, no job.” Although Gregory notes that Sharon’s father had
provided her financial assistance and a friend had provided her with housing, there is no dispute
that the separation left Sharon unemployed and without an income, savings, independent


                                                -3-
housing, or an operable vehicle. Thus, the trial court did not clearly err in determining that the
needs of the parties weighed in favor of awarding spousal support.



        Gregory complains that the trial court placed too much emphasis on the role of fault in
calculating spousal support. The trial court concluded that the past conduct and relations of the
parties “definitely” favored Sharon because, although the relationship was “rocky,” it appeared
that Gregory was “controlling and dominating.” The court discussed some evidence of
controlling behavior—Sharon did not have access to a vehicle, had to ask permission to go
places, and had to rely on Gregory to provide money to her. The court stated that the general
principles of equity “definitely” favored Sharon, citing “the rest of what’s going on.” Then, the
trial court stated:

       Basically, this is in favor of [Sharon]. The court finds that the controlling,
       dominating behavior of [Gregory] puts him at fault for the divorce in this. Again,
       it was a rocky relationship. Basically, [Gregory] claims that [Sharon] would run
       away, and [Sharon] claims that [Gregory] would send her away. Probably a little
       of both. Definitely, some testimony that he would drop her off at her father’s and
       throw her clothes in garbage bags on to the lawn.

The court also found “that [Gregory] is at fault for the divorce, and therefore that goes in favor of
[Sharon].”

         Gregory does not argue that the trial court inaccurately described his behavior. Sharon
testified regarding the mental abuse Gregory inflicted, alleged that Gregory called her vulgar and
demeaning names daily, and claimed that Gregory tried to control her appearance, clothing,
phone use, social media comments, contact with family members, money, and transportation use.
Gregory argues that the trial court conflated the prior conduct, fault, and principals of equity
factors. The trial court did find that the same controlling and dominating behavior that led to the
divorce was a factor that favored Sharon while weighing the past conduct of the parties. The
trial court did not consistently discuss the factors in a linear fashion, as it discussed some of the
factors more than once. However, evidence of Gregory’s abusive and controlling treatment of
Sharon is applicable to both factors, and the trial court made separate findings for each. Thus,
the court did not clearly err in finding that the past-relations-of-the-parties factor, as well as the
fault factor, favored Sharon receiving spousal support.

        In sum, in awarding spousal support the court considered that Sharon was leaving a
dominating relationship, without income, and had been working at least part-time for Gregory
without pay for the duration of the marriage, and that she was limited in her opportunities by a
lack of transportation and Gregory’s control over her decisions. Sharon’s lack of money, and her
employment, housing, transportation, and health issues, showed that she had needs that would
not be met. Further, Sharon’s health condition and lack of transportation would continue to limit
her income, while Gregory would continue earning income unhampered by transportation,
housing, and health issues. Thus, the trial court’s award of spousal support was “just and
reasonable under the circumstances of the case” and “balance[d] the incomes and needs of the
parties in a way that will not impoverish either party.” Myland, 290 Mich. App. at 695.

                                                 -4-
        We further discern no error in the calculation of the spousal support award. Gregory
challenges the court’s imputation of an annual income of $60,000 to $65,000. An accountant
had prepared tax documents that were admitted into evidence, including joint and corporate
returns for 2014 and 2015, as well as Gregory’s W-2 for 2016. The W-2 indicated that
Gregory’s income from his company was $11,100 in 2016, and the joint returns indicated that
income from the company was $14,400 in 2014 and $15,860 in 2015. Additionally, the
corporate returns indicated that Gregory’s company lost $10,356 in 2015, after wages. Sharon,
as the bookkeeper for Gregory’s business, prepared year-end statements for 2014 and 2015. She
recorded 2014 operating expenses at $86,643 and operating income at $84,026, and 2015 income
at $75,829 and expenses at $84,092.

        Gregory argues that imputing $60,000 in annual income to him was clear error where the
tax returns state an annual average income of $13,786 and his company makes little money.
However, the court based its estimation on unreported cash sales, in addition to the income
reported on the tax returns. Gregory contends that the trial court’s calculation was erroneously
based on a report that Gregory made over $30,000 in cash from a single show. However, the
trial court estimated that Gregory would earn $15,000 at each of two longer shows he regularly
worked, or $30,000 a year for two long shows a year, based on the testimony of Gregory that he
made over $20,000 at a 10-day show in 2014 or 2015, and the testimony of Sharon that they
counted over $30,000 in cash from a show in August 2015. Gregory also testified that he would
put as much as $10,000 in the home safe after long shows. Given this record, the trial court
conservatively calculated its estimates based on the higher figures presented by the parties, and
there was no testimony that these profits were novel.

       The remaining amount of annual income in cash that the trial court imputed to Gregory
was from the roughly 10 smaller, two-day shows that he worked. The court estimated that
Gregory made $1,000 in cash each day. This estimation was based on the testimony of Terri
Hicks, who had worked booths for Gregory at shows since 2003, and stated that average sales
were $800 to $1,200 cash a day for a small show. Jennifer Bronson twice worked for Gregory,
and recalled that Gregory told her after one show that he had $10,000 in sales for a three-day
show. Gregory estimated that he would at most make between $600 and $1,200 in cash from
shows. Thus, the trial court’s determination that Gregory made an estimated $20,000 in cash
from 10 two-day shows a year ($1,000 a day), was not speculative, but based on the evidence.
The trial court combined Gregory’s reported income of $10,000 to $15,000 with the imputed
cash earnings to arrive at the $60,000 to $65,000 income figure used to determine the spousal
support award. Notably, the court did not attempt to estimate the amount that Gregory earns
from antiques and collectibles, “selling stuff on the side all the time,” resulting in a typical
balance in his home safe of $1,000 to $3,000.

        Gregory contends that the trial court erred in finding that he had not reported cash sales
on his income tax forms. Gregory noted that his tax records listed $75,829 in gross sales in 2015
of which only $48,058 were from credit cards, leaving $27,771 that could have been cash or
check deposits. However, the trial court found that Gregory did not report cash sales to Sharon,
who prepared the statements that the accountant used to prepare the tax forms. This finding was
based on Sharon’s testimony that Gregory collected a lot of cash at shows that was not reflected
in bank receipts. Gregory reported that the cash from business sales was used to reinvest, or to
pay personal expenses. Additionally, the trial court determined that Gregory’s financial

                                               -5-
reporting was not credible. Sharon did not know how salary figures were calculated on tax
forms because she did not include any salary figures in her monthly or year-end statements.
Gregory claimed to be unsure where money came from to cover his reported business losses, or
how his reported income of roughly $850 a month in 2015 was sufficient to cover his expenses,
which included a $285 lot fee, a phone bill, a truck payment, insurance, utilities, internet and
cable fees, food and living expenses, and payments on six credit cards with a total balance of
$24,000.2 Thus, the trial court did not clearly err in finding that Gregory had the income to pay
spousal support.

                      II. PERSONAL INJURY LAWSUIT SETTLEMENT

        In relation to the court’s division of the parties’ property, Gregory contends that the trial
court’s division of a lawsuit settlement amount was “inherently confusing.” During the
marriage, Gregory and Sharon stayed at a hotel and were bitten by bedbugs. Gregory
experienced an allergic reaction to the bites that required hospitalization. The couple filed suit
jointly against the hotel and reached a settlement of $8,200. A substantial percentage of the
lawsuit proceeds went to purchase personal property that Gregory retained after the parties’
separation. Sharon came away with a vehicle, which Gregory claims he bought before the
settlement and then “reimburse[d]” himself for from the settlement proceeds. The trial court
considered the value of that vehicle and, combined with an award of $2,600 in cash, granted
Sharon approximately half of the settlement amount.

        We review for clear error a trial court’s factual findings underlying a property award.
Sparks, 440 Mich. at 151. In considering whether the trial court committed clear error, we must
give “special deference” to its assessment of the credibility of the witnesses. Draggoo v
Draggoo, 223 Mich. App. 415, 429; 566 NW2d 642 (1997). “The dispositional ruling is
discretionary and should be affirmed unless this Court is left with the firm conviction that the
division was inequitable.” Id. at 429-430. A property division need not be mathematically equal
in order to be equitable “as long as there is an adequate explanation for the chosen distribution.”
Washington v Washington, 283 Mich. App. 667, 673; 770 NW2d 908 (2009).

       Gregory does not challenge the trial court’s determination that the settlement proceeds
were marital property. And the court’s division was not confusing. The court considered the
items purchased by the parties with the settlement proceeds, found that Sharon had received only
the vehicle from that pool, and added cash to equalize the awards. This was equitable and not
erroneous.




2
 Gregory testified that his interrogatory responses indicated that there were $2,147 in monthly
expenses, not including $1,065 in credit card payments, but that some of those expenses should
have been attributed to his company.


                                                -6-
                                      IV. ATTORNEY FEES

       Gregory also challenges the court’s order requiring him to cover Sharon’s attorney fees.
We review for an abuse of discretion “a trial court’s award of attorney fees in a divorce action”
and for clear error the court’s underlying factual findings. Richards v Richards, 310 Mich. App.
683, 699-700; 874 NW2d 704 (2015).



       MCR 3.206(C) provides for the award of attorney fees in a divorce action as follows:

               (1) A party may, at any time, request that the court order the other party to
       pay all or part of the attorney fees and expenses related to the action or a specific
       proceeding, including a post-judgment proceeding.

               (2) A party who requests attorney fees and expenses must allege facts
       sufficient to show that

               (a) the party is unable to bear the expense of the action, and that the other
       party is able to pay, or

              (b) the attorney fees and expenses were incurred because the other party
       refused to comply with a previous court order, despite having the ability to
       comply.

Thus, the party seeking attorney fees must present evidence sufficient to show either that the
party is unable to bear the expense of the action, and that the other party is able to pay, or that the
attorney fees were incurred because the other party refused to comply with a previous court
order, despite having the ability to comply. Richards, 310 Mich. App. at 700-701.

        Sharon amassed $9,935 in attorney fees. She borrowed $2,200 to pay them, but could
afford no more. Based on the court’s calculation of Gregory’s income, the court determined:

       Clearly, [Sharon] is not able to pay her attorney. An attorney fees statement has
       been submitted by [Sharon] and the statutes allow that, if [Gregory] is able to
       afford it, he can be ordered to pay those attorney fees. The court is going to order
       [Gregory] to pay those attorney fees. Clearly, he makes an income that he can
       afford to pay those attorney fees.

The trial court asked the attorneys to agree on how the fees--$9,029--would be paid and
suggested that it be paid monthly over a two-year period to reduce the burden Gregory.

       Gregory argues that he is unable to pay the fees, citing the income he reported on his tax
returns and the spousal support and property settlement he was already required to pay.

                                                 -7-
However, should Gregory pay monthly over two years as suggested by the court, the amount
would be $376 a month of his estimated $5,000 a month income. Thus, the trial court did not
clearly err in finding that Gregory could afford the attorney fees.

        Gregory also argues that Sharon did not demonstrate that she could not pay her own fees
as she should be able to work. While Sharon may be able to earn an income in the future, the
court accurately found that she was left destitute at the time of the divorce and may have
difficulty finding employment given her health and lack of transportation.

       We affirm.



                                                          /s/ Cynthia Diane Stephens
                                                          /s/ Elizabeth L. Gleicher
                                                          /s/ Mark T. Boonstra




                                              -8-